DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

	This Office Action is in response to the paper filed June 24, 2022.  Claim 1 has been amended.  Claims 11-17 remain withdrawn.  Claim 3 has been cancelled.  Claims 1, 4-6, and 8-10 are currently pending and under examination.

This application is a Divisional of U.S. Patent Application No. 14/770766, filed August 26, 2015, now U.S. Patent No. 10,518,233; which is a national phase application claiming benefit of priority under 35 U.S.C. §371 to PCT International Application No. PCT/US2014/022433, filed March 10, 2014, which claims benefit of priority to U.S. Provisional Patent Application No. 61/784947, filed March 14, 2013, and Great Britain application GB1308843.0, filed May 16, 2013.


New Rejection Necessitated by Amendment:


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6, and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that the formulation comprises in (c), “a buffer, a stabilizer, a binding agent, a first plasticizer, or any combination thereof (emphasis added)”; and also recites as amended, “where the buffer is sodium citrate.”  This claim is indefinite, because it is unclear if a buffer is required to be present in the formulation or not.  As currently recited, if any one of a stabilizer, a binding agent, or a first plasticizer are present in a formulation, a buffer is not required.  However, the newly presented “wherein” clause appears to indicate that a buffer that is sodium citrate is required to be present.  For the purposes of examination, this claim is interpreted to require a sodium citrate buffer only if any one of a stabilizer, a binding agent, or a first plasticizer are not present in a formulation.
Claims 4-6 and 8-10 are included in this rejection, as these claims depend from above rejected claim 1, and fail to remedy the noted deficiency.  


Maintenance/Modification of Rejections Necessitated by Amendment:

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 4, and 8 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Zhejiang Marine Development Research Institute (CN 102687813; Published 2012 – English translation provided by Examiner and referred to hereafter – Previously Presented).
Regarding claims 1, 4, and 8, Zhejiang Marine Development Research Institute teaches a granulated enzyme composition, the composition comprising a mixture including: (a) flour, which is a carrier; (b) phytase; (c) sorbitol and sodium chloride, which are stabilizers, and where sodium chloride is also an enhancer; (d) potassium sorbate, which is an anti-microbial; and (e) sodium chloride, which is a binding agent (p. 2, Summary of the invention, Para. 3, 5; p. 3, (4); p. 3, Embodiment 1).  
As noted in the indefiniteness rejection above, a buffer is not required to be present, as the presence of either of the stabilizer or binding agent satisfy the requirements of (c).


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 4-6, and 8-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Millan (WO 2012/110777; Published Aug. 23, 2012 – Previously Presented).
Regarding claims 1, 4-6, and 8-10, Millan teaches a feed additive composition, which can be formulated as a granule, the composition comprising a mixture including: wheat, a wheat component, and starch, which are carriers; phytase; sucrose, sorbitol, and sodium chloride, which are stabilizers; maltodextrin, sodium chloride, gelatin, hydroxypropyl cellulose, and hydroxypropyl methyl cellulose, which are binding agents and enhancers; glycerol and polyethylene glycol, which are a first plasticizer and a second plasticizer; sodium citrate, which is a buffer; and magnesium stearate and talc, which are flowing aids (p. 43, Line 4-9; p. 44, Line 22 to p. 45, Line 19).  
Millan further teaches that the composition also comprises benzoate (p. 44, Line 22-28).  While it is not specifically taught that the benzoate is sodium benzoate, as benzoate is the salt of benzoic acid, it would have been obvious to one of ordinary skill in the art to utilize a salt, including sodium, as a salt is necessarily present to provide benzoate.  As such, Millan renders obvious the inclusion of sodium benzoate, which is an anti-microbial. 

Response to Arguments

With regard to the anticipation rejection over Zhejiang, Applicant urges that Zhejiang does not define or describe the granulated composition of claim 1 as amended.  With regard to the obviousness rejection over Millan, Applicant urges that Millan does not teach an antimicrobial as claimed, and it would not have been obvious to add sodium benzoate, as not all benzoate salts are the same.  Additionally, Millan teaches away from the use of “sorbic acid,” because Millan teaches an embodiment that does not contain sorbic acid.  
Applicant’s arguments have been fully considered, but have not been found persuasive.
With regard to Applicant’s arguments about Zhejiang; as noted above, Zhejiang teaches a granulated enzyme composition, the composition comprising a mixture including: (a) flour, which is a carrier; (b) phytase; (c) sorbitol and sodium chloride, which are stabilizers, and where sodium chloride is also an enhancer; (d) potassium sorbate, which is an anti-microbial; and (e) sodium chloride, which is a binding agent (p. 2, Summary of the invention, Para. 3, 5; p. 3, (4); p. 3, Embodiment 1).  Additionally, as noted in the indefiniteness rejection above, a buffer is not required to be present, as either of the stabilizer or binding agent satisfy the requirements of (c).
With regard to Applicant’s arguments about Millan; the composition of Millan is directed to a feed additive (see Abs.; Fig. 1).  It is noted that benzoate is the salt of benzoic acid, and there are a small and finite number of salts.  Of the few possible salts of benzoic acid, sodium benzoate is well known and widely used as a food preservative (see Art of Record: Wikipedia).  As such, it would have been obvious to one of ordinary skill in the art that Millan’s reference to “benzoate” would include the well-known benzoate food additive, sodium benzoate.
Additionally, with regard to the argument that Millan teaches away from the use of “sorbic acid,” because Millan teaches an embodiment that does not contain sorbic acid; it is noted that Millan expressly teaches that sorbic acid can be included in the composition (p. 44, Line 31).  The teaching of an alternative embodiment that does not include sorbic acid does not negate the express teaching of the embodiment that does include sorbic acid.  As such, Millan is not deemed to teach away from the inclusion of sorbic acid in the composition.

Conclusion

No claims are allowable.

Art of Record:
Wikipedia, Sodium benzoate, Accessed October 16, 2022, Available online at: en.wikipedia.org/wiki/Sodium_benzoate (Sodium benzoate is the sodium salt of benzoic acid, and is widely used as a food preservative).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653